Citation Nr: 0027065	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  97-03 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a higher rating for service-connected 
lumbosacral strain, currently evaluated 10 percent disabling. 

3.  Entitlement to a higher (compensable) rating for service-
connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to July 1993, 
when she retired. 

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1994 RO decision which, in pertinent part, 
granted service connection and a noncompensable  rating for 
lumbosacral strain, granted service connection and a 
noncompensable rating for hemorrhoids, and denied service 
connection for sinusitis.  The veteran appealed for higher 
ratings for service-connected lumbosacral strain and 
hemorrhoids, and appealed the denial of service connection 
for sinusitis.  In a March 1996 rating decision, the RO 
granted a higher 10 percent rating for service-connected 
lumbosacral strain.

In a March 1996 decision, the RO denied service connection 
for allergic rhinitis.  The veteran was notified of this 
decision in April 1996, and she did not appeal.  Therefore 
this issue is not in appellate status and will not be 
addressed by the Board.  38 U.S.C.A. § 7105 (West 1991).


FINDINGS OF FACT

1.  The veteran's current chronic sinusitis began during her 
active service.

2.  The veteran's service-connected lumbosacral strain is 
manifested by no more than slight limitation of motion of the 
lumbosacral spine, and complaints of pain.

3.  The veteran's service-connected hemorrhoids are no more 
than moderate.


CONCLUSIONS OF LAW

1.  Chronic sinusitis was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The criteria for a rating in excess of 10 percent for 
service-connected lumbosacral strain have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Codes 5292, 
5295 (1999).

3.  The criteria for a rating in excess of 0 percent for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from May 
1972 to July 1993.

A review of the veteran's service medical records reflects 
treatment for low back problems and hemorrhoids, for which 
service connection has since been granted.

Service medical records also show that on medical examination 
performed for enlistment purposes in February 1972, the 
veteran's nose and sinuses were listed as normal.  In a 
report of medical history completed in conjunction with the 
enlistment medical examination in February 1972, the veteran 
reported a history of hay fever.  She denied a history of 
sinusitis and ear, nose, or throat trouble.

An April 1973 treatment note shows that the veteran reported 
a history of seasonal allergies, and now had rhinitis and 
sinusitis.  The examiner recommended treatment at the allergy 
clinic.  A consultation request dated the same day shows that 
the veteran complained of rhinitis and sore eyes, and 
reported a history of seasonal allergies. The provisional 
diagnosis was seasonal rhinitis, sinusitis.

An April 1976 treatment note shows that the veteran reported 
that her sinuses were draining again.  She stated that she 
usually had problems including rhinorrhea, a "clogged-up 
head," and coughing at that time of year.  The diagnostic 
assessment was allergic rhinitis.

An October 1977 treatment note shows that the veteran 
presented with sinus problems, including itchy eyes, a runny 
nose, and sneezing, which she said she had all her life.  The 
diagnostic impression was allergic rhinitis, severe.  A 
consultation request dated the same day notes that the 
veteran reported a history of allergic rhinitis for most of 
her life.  She reported that her condition had been worse 
since she had been in the area, and complained of sneezing, 
itchy eyes, and a congested nose.  The provisional diagnosis 
was allergic rhinitis, sinusitis.  On allergy clinic 
consultation in January 1978, the diagnostic impression was 
allergic rhinitis.  A June 1979 consultation request notes 
that the veteran had been treated for allergies; the 
provisional diagnosis was allergic rhinitis, sinusitis.  On 
allergy clinic consultation in October 1979, the diagnostic 
impression was atopic (allergic) seasonal rhinitis.

A January 1980 treatment note shows that the veteran 
complained of cold syndrome and a chronic cough.  The 
diagnostic impression was sinusitis and bronchitis.

In an October 1980 obstetrics questionnaire, the veteran 
reported a history of sinus trouble, and a history of asthma, 
hay fever, or allergy.

On periodic medical examination performed in March 1983, the 
veteran's nose and sinuses were listed as normal.  The 
examiner noted that the veteran had allergic rhinitis in June 
1978, which was treated with allergy shots.  He noted no 
complaints and no sequelae.  On medical examination performed 
in July 1988, the veteran's nose and sinuses were listed as 
normal.  A February 1990 treatment note shows that the 
veteran complained of headache, nausea, vomiting, and 
abdominal pain.  The diagnostic assessment was rule out 
sinusitis/upper respiratory infection.

In a dental patient medical history completed in May 1992, 
the veteran reported a history of hay fever, and said she was 
currently taking Seldane.  The examiner noted that the 
veteran took Seldane for seasonal hay fever.  

On medical examination performed for retirement purposes in 
October 1992, the veteran's nose and sinuses were listed as 
normal.  In a report of medical history completed in 
conjunction with the retirement medical examination in 
October 1992, the veteran reported a history of ear, nose or 
throat trouble, a history of sinusitis, and a history of hay 
fever.  The reviewing examiner noted that the veteran 
reported a history of sinusitis and hay fever since 1978 
which was not seasonal or geographically influenced.  The 
veteran reported that she had been treated with allergy shots 
with good results, and was currently treated with Seldane, 
with fair results.  She said the condition ranged from mild 
to severe, and occurred all the time.  The examiner noted 
that there were no sequelae.  The reviewing examiner noted 
that the veteran reported a history of external and internal 
hemorrhoids since 1978, which had been treated with 
Preparation H and occasional sitz baths, with good results.  
The examiner noted that there were no complaints and no 
sequelae.  The examiner noted that the veteran reported that 
she had worn a back support since 1980 for recurrent back 
pain; he noted no sequelae.

A December 1992 treatment note shows that the veteran 
reported that she had a sinus headache, runny nose, and 
coughing for the past five days.  The diagnostic assessment 
was purulent rhinitis, and questionable sinusitis.

The veteran retired from active service in July 1993.

In September 1993, the veteran submitted a claim for service 
connection for various conditions including chronic 
sinusitis.

Post-service medical records dated from May 1994 to July 1994 
from the Fort Lee outpatient clinic reflect that the veteran 
was treated for a variety of conditions.  A May 1994 
treatment note shows that the veteran reported that her 
hemorrhoids were worsening and had been bleeding for 2 weeks.  
On rectal examination, there were internal and external 
hemorrhoids, with no gross blood.  The diagnostic assessment 
was hemorrhoidal exacerbation.  A July 1994 treatment note 
shows that the veteran complained of hemorrhoids; on 
examination, there was a hemorrhoid, with no occult blood.  
The pertinent diagnosis was status post hemorrhoids.  The 
examiner prescribed Anusol suppositories and recommended that 
the veteran return to the clinic if rectal bleeding occurred.

At a June 1994 VA examination, the veteran reported that 
during service she was treated for recurrent episodes of 
acute sinusitis.  She reported muscle spasms of the lower 
back, and said she felt as if her "bones are up together."  
On examination, the veteran's sinuses were normal, and there 
were internal hemorrhoids, which were not bleeding.  An 
examination of the back was within normal limits.  She could 
forward flex to touch her toes with her fingertips, and there 
were no muscle spasms.  Her posture was erect, and her gait 
was normal.  Lateral bending, side bending, and 
hyperextension of the lumbosacral spine were all normal.  An 
X-ray study of the sinuses showed no evidence of acute or 
chronic sinusitis.  The diagnoses were history of lumbosacral 
strain, chronic, with a normal X-ray study of the lumbosacral 
spine, and a normal physical examination; internal 
hemorrhoids; and history of sinusitis, with a normal X-ray 
study of the sinuses.

In a July 1994 decision, the RO established service 
connection for lumbosacral strain, with a noncompensable 
rating, and for hemorrhoids, with a noncompensable rating.

VA outpatient treatment records dated from August 1994 to 
June 1995 reflect treatment for a variety of conditions, 
including low back pain.  A November 1994 treatment note 
shows that the veteran reported a long history of low back 
pain.  On examination, her back was non-tender, motor 
strength was full throughout, and deep tendon reflexes were 
2+ throughout.  An X-ray study of the lumbosacral spine was 
within normal limits.  The diagnostic impression was muscular 
back pain.  A January 1995 treatment note shows that the 
veteran complained of low back pain.  On examination, there 
was full range of motion of the lumbosacral spine with a 
sensation of pulling at the left low flank.  Straight leg 
raising tests were negative bilaterally.  The diagnostic 
assessment was chronic low back pain.  A March 1995 treatment 
note shows that the veteran complained of rectal bleeding and 
burning from her bowels with bowel movements.  A rectal 
examination showed heme positive stool.  The diagnostic 
assessment was rectal bleeding.  A March 1995 treatment note 
shows that the veteran underwent a flexible sigmoidoscopy for 
complaints of bright red blood per rectum.  The diagnosis was 
an external hemorrhoid.  Anusol and Metamucil were 
prescribed.  A June 1995 treatment record shows that the 
veteran had been enrolled in back school with good results.  
The veteran reported that she continued to perform back 
exercises on a regular basis and only occasionally took pain 
medication.  The diagnostic assessment was improved low back 
pain with less frequent flare-ups.  A June 1995 treatment 
note shows that the veteran complained of congestion and 
coughing; the diagnostic impression was sinusitis/bronchitis.  
A subsequent June 1995 treatment note shows that the veteran 
complained of a headache and pain around her sinuses.  The 
diagnostic impression was sinusitis, acute and chronic. 

By a statement dated in June 1995, the veteran asserted that 
she was treated for an allergy condition, including 
injections, throughout her 21-year period of active duty, and 
that her current sinusitis was directly due to such allergy 
condition.  She said she currently had bleeding hemorrhoids, 
and stated that she was unable to flex forward to touch her 
toes.  She stated that the report of the June 1994 VA 
examination was inaccurate in indicating that she was able to 
touch her toes.  She reported VA treatment for a low back 
disability.

VA outpatient treatment records dated from July 1995 to 
August 1995 reflect treatment for sinusitis and low back 
pain.  A July 1995 computerized tomography (CT) study of the 
veteran's sinuses showed chronic bilateral ethmoid and left 
maxillary sinusitis without evidence of nasal mass, septal 
deviation, or osteomeatal unit compromise.  An August 1995 
treatment note shows that the veteran complained of chronic 
low back pain and sleep disturbance.  On examination, there 
was full range of motion of the lumbosacral spine.  The 
diagnostic assessment was chronic low back pain with sleep 
disturbance.  The examiner noted that the veteran's reported 
symptoms were not consistent with radiculopathy.

At a November 1995 VA orthopedic examination, the veteran 
complained of low back pain which caused sleep impairment.  
She reported occasional shooting pain into her left thigh and 
knee.  Range of motion was as follows:  forward flexion to 60 
degrees, backward extension to 45 degrees, left lateral 
flexion to 30 degrees, right lateral flexion to 35 degrees, 
and rotation to 50 degrees bilaterally.  The examiner 
indicated that the veteran reported that she had no pain 
during the examination.  The examiner noted that a sensory 
and motor examination was normal.  An X-ray study showed mild 
degenerative changes in the lumbosacral junction.  The 
diagnosis was degenerative arthritis of the lumbosacral 
spine.

At a November 1995 VA rectal examination, the veteran 
reported that she had hemorrhoids for many years, and said 
she received ongoing VA treatment for the condition, 
including Metamucil and Anusol as needed.  On examination, 
there was no bleeding, soiling, incontinence, diarrhea, 
tenesmus, dehydration, malnutrition, anemia, or fecal 
leakage.  The veteran reported that episodes occurred 2 or 3 
times per week.  The examiner noted that a rectal examination 
showed external skin tags in all quadrants, with no bleeding 
or masses.  A Hemoccult test was negative.  The diagnosis was 
internal-external hemorrhoids in remission on the day of the 
examination.

At a November 1995 VA examination of the veteran's nose and 
sinuses, the veteran reported that she had "nose and sinus" 
trouble during service, and received injections for 10 to 12 
years with some improvement.  She reported of current nose 
and sinus trouble, and said she was not currently receiving 
injections.  She complained of pressure and headaches around 
her nose for 2 to 3 weeks which was relieved by a 
decongestant.  The examiner reviewed a July 1995 CT study 
which showed bilateral sinusitis.  The diagnosis was allergic 
rhinitis/sinusitis.

In a March 1996 decision, the RO granted a higher 10 percent 
rating for service-connected lumbosacral strain.

By a statement dated in July 1998, the veteran's 
representative contended that the veteran's current sinusitis 
was incurred in service, and asserted that allergic rhinitis 
or hay fever is the most common cause of sinusitis.  The 
representative enclosed a photocopy of a fact sheet on 
sinusitis from the National Institute of Allergy and 
Infectious Diseases of the National Institute of Health 
(NIH), which describes the symptoms of sinusitis and notes 
that allergic rhinitis or hay fever is the most common cause 
of sinusitis.

II.  Analysis

A.	Service Connection for Sinusitis 

The veteran claims service connection for sinusitis which she 
asserts was incurred during military service.  Her claim is 
well grounded, meaning plausible; the evidence has been 
adequately developed, and there is no further VA duty to 
assist the veteran with this claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

A veteran will be considered to have been in sound medical 
condition upon entry into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior to service, and was 
not aggravated during service.  38 U.S.C.A. § 1111, 1137; 38 
C.F.R. § 3.304.  Although the veteran reported a history of 
hay fever in a report of medical history completed on 
entrance into military service in February 1972, sinusitis 
was not objectively noted on the service entrance examination 
in February 1972.  Thus, the presumption of soundness 
applies, although it may be rebutted by clear and 
unmistakable evidence showing pre-service existence of the 
condition.  The Board finds that there is no clear and 
unmistakable evidence showing the pre-service existence of 
sinusitis, and thus the presumption of soundness is not 
rebutted.

The veteran commenced her active duty in May 1972.  Her 
service medical records reflect occasional diagnoses of 
sinusitis, usually combined with another diagnosis.  In April 
1973 the veteran reported a history of seasonal allergies; 
the provisional diagnosis was seasonal rhinitis, sinusitis.  
An October 1977 consultation request reflects a provisional 
diagnosis of allergic rhinitis, sinusitis.  On allergy clinic 
consultation in January 1978, the diagnostic impression was 
allergic rhinitis.  A June 1979 consultation request notes 
that the veteran had been treated for allergies; the 
provisional diagnosis was allergic rhinitis, sinusitis.  On 
allergy clinic consultation in October 1979, the diagnostic 
impression was atopic (allergic) seasonal rhinitis.  A 
January 1980 treatment note shows that the veteran complained 
of cold syndrome and a chronic cough.  The diagnostic 
impression was sinusitis and bronchitis.  The veteran's nose 
and sinuses were listed as normal on medical examinations in 
March 1983 and July 1988.  A February 1990 treatment note 
shows that the veteran complained of headache, nausea, 
vomiting, and abdominal pain.  The diagnostic assessment was 
rule out sinusitis/upper respiratory infection. 

On medical examination performed for retirement purposes in 
October 1992, the veteran's nose and sinuses were listed as 
normal.  In a report of medical history completed in 
conjunction with the retirement medical examination in 
October 1992, the veteran reported a history of ear, nose or 
throat trouble, a history of sinusitis, and a history of hay 
fever.  The reviewing examiner noted that the veteran 
reported a history of sinusitis and hay fever since 1978 
which was not seasonal or geographically influenced.  The 
veteran reported that she had been treated with allergy shots 
with good results, and was currently treated with Seldane, 
with fair results.  She said the condition ranged from mild 
to severe, and occurred all the time.  The examiner noted 
that there were no sequelae.  A December 1992 treatment note, 
subsequent to the retirement examination, shows that the 
veteran reported that she had a sinus headache, runny nose, 
and coughing for the past five days.  The diagnostic 
assessment was purulent rhinitis, and questionable sinusitis.  
The veteran retired from active service in July 1993.

Shortly thereafter, in September 1993, the veteran claimed 
service connection for chronic sinusitis.

On VA examination in June 1994, the veteran's sinuses were 
normal, and an X-ray study of the sinuses showed no evidence 
of acute or chronic sinusitis.  The pertinent diagnosis was 
history of sinusitis, with a normal X-ray study of the 
sinuses.

VA outpatient treatment records show that in June 1995, the 
veteran was diagnosed with sinusitis/bronchitis, and with 
sinusitis, acute and chronic.  A July 1995 CT study of the 
veteran's sinuses showed chronic bilateral ethmoid and left 
maxillary sinusitis.  At a November 1995 VA examination, the 
examiner diagnosed allergic rhinitis/sinusitis.

To summarize, during the veteran's lengthy active duty from 
1972 to 1993 there were many episodes of reported acute 
sinusitis, even if chronic sinusitis was not firmly diagnosed 
during that time.  She claimed service connection for this 
condition immediately after her service.  The 1994 VA 
examination noted sinusitis by history only; clinical and X-
ray findings were normal.  Of course it is possible that 
sinusitis was merely quiescent at that examination.  
Subsequent medical records in 1995, including a report of a 
CT scan, show chronic sinusitis.  The evidence as a whole, 
including a credible report of continuity of symptomatology 
since service (see 38 C.F.R. § 3.303(b)), suggests that the 
veteran's current chronic sinusitis had its onset in service.  
With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that such is the case.  
The Board concludes that chronic sinusitis was incurred in 
service, and service connection is warranted.

B.	Higher Ratings 

The veteran's claims for a rating higher than 10 percent for 
her service-connected lumbosacral strain, and for a 
compensable rating for hemorrhoids are well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with her claims.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

1.  Lumbosacral Strain 

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating, moderate limitation of motion of the lumbar 
spine is rated 20 percent, and severe limitation of motion is 
rated 40 percent.  38 C.F.R. 4.71a, Code 5292.

Lumbosacral strain is rated 10 percent when there is 
characteristic pain on motion.  A 20 percent evaluation is in 
order when there is muscle spasm on extreme forward bending, 
and unilateral loss of lateral spine motion in the standing 
position.  A 40 percent evaluation is warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R.§ 4.71a, 
Diagnostic Code 5295

Post-service medical evidence shows that the veteran has been 
treated for complaints of chronic low back pain.  At a June 
1994 VA examination, an examination of the back was within 
normal limits, and there was full range of motion of the 
lumbosacral spine.  The pertinent diagnosis was history of 
lumbosacral strain, chronic, with a normal X-ray study of the 
lumbosacral spine.  Full range of motion was noted in a 
November 1994 VA outpatient treatment record, and an X-ray 
study of the lumbosacral spine was within normal limits.  The 
diagnostic impression was muscular back pain.  Full range of 
motion of the lumbosacral spine was also noted in January 
1995 and August 1995.  At a November 1995 VA orthopedic 
examination, range of motion was as follows:  forward flexion 
to 60 degrees, backward extension to 45 degrees, left lateral 
flexion to 30 degrees, right lateral flexion to 35 degrees, 
and rotation to 50 degrees bilaterally.  The examiner 
indicated that the veteran reported that she had no pain 
during the examination.  An X-ray study showed mild 
degenerative changes in the lumbosacral junction.  The 
diagnosis was degenerative arthritis of the lumbosacral 
spine.

As noted above, arthritis was noted on X-ray study in 
November 1995.  Even assuming that such arthritis of the low 
back is part of the service-connected lumbosacral strain, 
arthritis is rated based on limitation of motion.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.  The recent medical evidence on 
file indicates that the veteran's limitation of motion of the 
lumbosacral spine is no more than slight, which is to be 
rated 10 percent under Code 5292.  Even considering the 
effects of pain during use or flare-ups (which was not noted 
at the most recent VA examination), no more than slight 
limitation of motion of the low back is shown.  38 C.F.R. § 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
There is no evidence of record which shows she has moderate 
limitation of motion as required for a 20 percent rating 
under Code 5292.

The Board finds that the evidence reflects the veteran has 
only mild lumbosacral strain, with symptoms consisting of 
slight limitation of motion and subjective complaints of 
pain; and this is properly rated 10 percent under Code 5295.  
She has no muscle spasm on forward bending and no unilateral 
loss of lateral spine motion in a standing position, as 
required for an increased rating, to 20 percent, under Code 
5295.

The disability picture more nearly approximates the criteria 
for a 10 percent rating, than a 20 percent rating, under any 
of the pertinent diagnostic codes, and thus the lower rating 
of 10 percent is to be assigned.  38 C.F.R. § 4.7.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating for lumbosacral strain must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski; 1 Vet. App. 49 
(1990).

2.  Hemorrhoids 

A noncompensable evaluation will be assigned for mild or 
moderate hemorrhoids.  A 10 percent rating requires that they 
be large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating 
requires hemorrhoids with persistent bleeding and secondary 
anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336.

Post-service medical records from recent years reflect that 
the veteran has had episodes of hemorrhoid exacerbations, and 
that she has complained of episodic rectal bleeding.  No 
bleeding was noted on outpatient examination in May 1994 and 
July 1994.  At a June 1994 VA examination, there were 
internal hemorrhoids, which were not bleeding.  The examiner 
diagnosed internal hemorrhoids.  A March 1995 treatment note 
shows that the veteran complained of rectal bleeding and 
burning from her bowels with bowel movements.  A rectal 
examination showed heme positive stool.  The diagnostic 
assessment was rectal bleeding.  A March 1995 treatment note 
shows that the veteran underwent a flexible sigmoidoscopy for 
complaints of bright red blood per rectum.  The diagnosis was 
an external hemorrhoid.  Anusol and Metamucil were 
prescribed.  At a November 1995 VA examination, the examiner 
noted that a rectal examination showed external skin tags in 
all quadrants, with no bleeding or masses.  A Hemoccult test 
was negative.  The diagnosis was internal-external 
hemorrhoids in remission on the day of the examination.  No 
evidence of large or thrombotic hemorrhoids, anemia, or 
fissures was noted at this examination.

The evidence, at best, demonstrates moderate hemorrhoids, 
which supports the current noncompensable rating.  There is 
no evidence that she has large or thrombotic hemorrhoids 
which are irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, as required for a higher 
rating of 10 percent under Code 7336.

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 0 percent for hemorrhoids.  
Thus, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.



ORDER

Service connection for sinusitis is granted.

A higher rating for service-connected lumbosacral strain is 
denied.

A higher rating for service-connected hemorrhoids is denied.




		
	L. W. TOBIN 
	Veterans Law Judge
	Board of Veterans' Appeals

 

